Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
 
Response to Amendments  
The amendment filed on 06/17/2022 has been entered. Claims 4, 9, and 21 have been cancelled. Claims 1 – 3, 5 – 8, 10 – 18, 20, and 22 remain pending. Claims 6 – 8 and 10 – 11 remain withdrawn. Claims 1 – 3, 5, 12 – 18, 20, and 22 are under examination. 
Applicant’s amendments to claim 1 have overcome the rejections of claims 1 – 5, 12, 17 – 18 and 20 – 21 under 35 U.S.C. 103 over Nishiuchi (WO2018/123988, using espacenet translation)
Applicant’s amendments to claim 1 have overcome the rejections of claims 1 and 18 under 35 U.S.C. 103 over Tomita (US2021/0043344) in further view of Nishiuchi (WO2018/123988, using espacenet translation) 
	
Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5, 12, 17, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma (US2016/0071635) in view of Nishiuchi (WO2018/123988, using espacenet translation). 

 Regarding claim 1, Sakuma teaches a magnetic compound [Title]. Sakuma teaches that the main phase is ThMn12 and that the α-(Fe,Co) phase is 20% volume or lower [0016, 0017], which overlaps the claimed range. Sakuma does not teach the presence of the sub-phases of the claimed invention, which is interpreted as essentially 0% volume, which falls within the claimed range, and shows in the XRD that they are not present [Fig 27]. Sakuma teaches that the composition of the magnetic material is; 

Composition Formula (Claimed)
Claimed range 
atomic %
Element 
Sakuma 
Sakuma
Atomic%
Relationship
Reference
R (rare earth metals)
0.8 – 19.8%
Rare Earth Element including Sm, and Y

“a” 4 – 20%

Overlaps
[0010, 0054]
Y (yttrium)
0.04 – 16%


Overlaps
[0010, 0054]
M (Fe or Fe and Co)
73 – 92.5%
Fe and Co
“b” 72 – 96%
Overlaps
[0010]
T (Ti, V, Nb, Ta, Mo, W)
3.5 – 7%
V, Mo, or W
0 – 7%
overlaps
[0010]


	Sakuma does not explicitly teach a crystal grain size of ThMn12 phase. Sakuma does teach that anisotropy is a desired feature of the magnetic compound [0065]
	Nishiuchi teaches rare earth-transition metal system ferromagnetic alloy [title]. Nishiuchi also explicitly states that it is desired is to achieve ThMn12 phases at a high ratio [0031] and a similar composition to Sakuma [0017]. Nishiuchi discuses forming ThMn12 phase in a unidirectional way by forming coarse crystal grains that are long in the c-axis direction to grow to 10 – 30 µm in the direction parallel to the base material and grow to 100 µm or more in the direction parallel to the heat removal direction, therefore, the average grain size of Nishiuchi would be 41 µm or more, which meets the currently claimed range [0071]. Nishiuchi teaches that the shape long in the c-axis direction is advantageous for the shape magnetic anisotropy [0071].

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the magnetic compound of Sakuma and created coarse crystal grains long in the c-axis direction in the range disclosed by Nishiuchi in order to improve the shape magnetic anisotropy. Given that Sakuma and Nishiuchi are in the same field of endeavor and that a desired property of Sakuma is anisotropy of the magnetic compound, a person of ordinary skill would be motivated to combine the teachings of Sakuma and Nishiuchi with a reasonable expectation of success. 

Regarding claim 2, Sakuma in view of Nishiuchi teaches the invention as applied above in claim 1. Sakuma teaches that Sm is preferably selected as the at least one of rare earth element [0054], which meets the claimed limitation of Sm being at least 50% of the rare earth element.

Regarding claim 5, Sakuma in view of Nishiuchi teaches the invention as applied above in claim 1. Sakuma teaches that elements such as Cr, Al, Ga, Mn, and Si are not essential/required element [0061], interpreted as 0% replacement, which falls within the claimed range.

Regarding claim 12, Sakuma in view of Nishiuchi teaches the invention as applied above in claim 1. Sakuma does not explicitly teach sintering the magnetic compound. Nishiuchi teaches that the thermal stability of the main phase (i.e. ThMn12) is improved when a bulk magnetic is produced by sintering [0019]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the magnetic compound of Sakuma and produced a bulk magnet with it via sintering to improve the thermal stability of the main phase, as taught by Nishiuchi. 

Regarding claim 17, Sakuma in view of Nishiuchi teaches the invention as applied above in claim 1. Sakuma does not teach the presence of the sub-phases of the claimed invention, which is interpreted as essentially 0% volume, which falls within the claimed range, and shows in the XRD that they are not present [Fig 27].

Regarding claim 20, Sakuma in view of Nishiuchi teaches the invention as applied above in claim 1.  While Sakuma does not explicitly teach the ratio of the magnetization of hard axis to the magnetization of the easy axis at an applied field of 1000 kA/m. However, Sakuma in view of Nishiuchi teaches a magnetic compound that is substantially high in magnetic anisotropy [0003, Fig 9, 10, 0065], has a high degree of crystalline shape anisotropy [Nishiuchi, 0020], and has a substantially similar phase structure (i.e. a high ratio of ThMn12), there is a reasonable expectation to a person of ordinary skill in the art, that the magnetic compound of Sakuma in view of Nishiuchi would have a ratio of the magnetization of hard axis to the magnetization of the easy axis at an applied field of 1000 kA/m, of less than 0.54, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case structure, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))
Further still, the USPTO does not possess the capability to test samples of the prior art to determine the properties/microstructure as claimed. As such, given the substantially similarities in structure, the burden is shifted to applicant to demonstrate that the prior art does not possess such feature(s) (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980))
	
Regarding claim 22, Sakuma in view of Nishiuchi teaches the invention as applied above in claim 1. Sakuma teaches that the “T” can be V, Mo, or W, which is interpreted as Ti being used in 0%, which falls within the claimed range [0010]


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakuma (US2016/007163) in view of Nishiuchi (WO2018/123988, using espacenet translation). 

 Regarding claim 3, Sakuma teaches a magnetic compound [Title]. Sakuma teaches that the main phase is ThMn12 and that the α-(Fe,Co) phase is 20% volume or lower [0016, 0017], which overlaps the claimed range. Sakuma does not teach the presence of the sub-phases of the claimed invention, which is interpreted as essentially 0% volume, which falls within the claimed range. Sakuma teaches that the composition of the magnetic material is; 
Composition Formula (Claimed)
Claimed range 
atomic %
Element 
Sakuma 
Sakuma
Atomic%
Relationship
Reference
R (rare earth metals)
0.8 – 19.8%
Rare Earth Element including Sm, and Y

“a” 4 – 20%

Overlaps
[0010, 0054]
Y (yttrium)
0.04 – 16%


Overlaps
[0010, 0054]
Zr (Zirconium) or Hf (Hafnium)
0 – 8%
Zr
“x” 0 – 6%
Overlaps
[0010, 0055] 
M (Fe or Fe and Co)
73 – 92.5%
Fe and Co
“b” 72 – 96%
Overlaps
[0010]
T (Ti, V, Nb, Ta, Mo, W)
3.5 – 7%
V, Mo, or W
0 – 7%
overlaps
[0010]


	Sakuma does not explicitly teach a crystal grain size of ThMn12 phase. Sakuma does teach that anisotropy is a desired feature of the magnetic compound [0065]
	Nishiuchi teaches rare earth-transition metal system ferromagnetic alloy [title]. Nishiuchi also explicitly states that it is desired is to achieve ThMn12 phases at a high ratio [0031] and a similar composition to Sakuma [0017]. Nishiuchi discuses forming ThMn12 phase in a unidirectional way by forming coarse crystal grains that are long in the c-axis direction to grow to 10 – 30 µm in the direction parallel to the base material and grow to 100 µm or more in the direction parallel to the heat removal direction, therefore, the average grain size of Nishiuchi would be 41 µm or more, which meets the currently claimed range [0071]. Nishiuchi teaches that the shape long in the c-axis direction is advantageous for the shape magnetic anisotropy [0071].

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the magnetic compound of Sakuma and created coarse crystal grains long in the c-axis direction in the range disclosed by Nishiuchi in order to improve the shape magnetic anisotropy. Given that Sakuma and Nishiuchi are in the same field of endeavor and that a desired property of Sakuma is anisotropy of the magnetic compound, a person of ordinary skill would be motivated to combine the teachings of Sakuma and Nishiuchi with a reasonable expectation of success. 



Claims 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Walme (US2018/0115207) in view of Sakuma (US2016/007163) and Nishiuchi (WO2018/123988, using espacenet translation)
 
Regarding claim 13 – 16, Walme teaches a rotor for a rotary electrical machine [Title] that further includes a stator [0002, 0003] and a permanent magnet [0004] (meeting claim 13). Walme further discloses that the rotor is connected to a turbine by a shaft [0047] (meeting claim 14). Walme further teaches that rotary machine may be placed in a motor vehicle [0005] (meeting claim 15). Additionally, Walme teaches that the rotor is connected to a shaft and the turbine through the shaft, and that rotation is transmitted through the shaft [0047] (meeting claim 16). 
Walme does not explicitly teach the composition of the permanent magnet(s).

Sakuma teaches a magnetic compound [Title]. Sakuma teaches that the main phase is ThMn12 and that the α-(Fe,Co) phase is 20% volume or lower [0016, 0017], which overlaps the claimed range. Sakuma does not teach the presence of the sub-phases of the claimed invention, which is interpreted as essentially 0% volume, which falls within the claimed range, and shows in the XRD that they are not present [Fig 27]. Sakuma teaches that the composition of the magnetic material is; 

Composition Formula (Claimed)
Claimed range 
atomic %
Element 
Sakuma 
Sakuma
Atomic%
Relationship
Reference
R (rare earth metals)
0.8 – 19.8%
Rare Earth Element including Sm, and Y

“a” 4 – 20%

Overlaps
[0010, 0054]
Y (yttrium)
0.04 – 16%


Overlaps
[0010, 0054]
M (Fe or Fe and Co)
73 – 92.5%
Fe and Co
“b” 72 – 96%
Overlaps
[0010]
T (Ti, V, Nb, Ta, Mo, W)
3.5 – 7%
V, Mo, or W
0 – 7%
overlaps
[0010]


	Sakuma does not explicitly teach a crystal grain size of ThMn12 phase. Sakuma does teach that anisotropy is a desired feature of the magnetic compound [0065]
	Nishiuchi teaches rare earth-transition metal system ferromagnetic alloy [title]. Nishiuchi also explicitly states that it is desired is to achieve ThMn12 phases at a high ratio [0031] and a similar composition to Sakuma [0017]. Nishiuchi discuses forming ThMn12 phase in a unidirectional way by forming coarse crystal grains that are long in the c-axis direction to grow to 10 – 30 µm in the direction parallel to the base material and grow to 100 µm or more in the direction parallel to the heat removal direction, therefore, the average grain size of Nishiuchi would be 41 µm or more, which meets the currently claimed range [0071]. Nishiuchi teaches that the shape long in the c-axis direction is advantageous for the shape magnetic anisotropy [0071].

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the magnetic compound of Sakuma and created coarse crystal grains long in the c-axis direction in the range disclosed by Nishiuchi in order to improve the shape magnetic anisotropy. Given that Sakuma and Nishiuchi are in the same field of endeavor and that a desired property of Sakuma is anisotropy of the magnetic compound, a person of ordinary skill would be motivated to combine the teachings of Sakuma and Nishiuchi with a reasonable expectation of success. 
	
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the rotary electrical machine of Walme and used the permanent magnet of Sakuma in view of Nishiuchi in it to achieve predictable results. 
	The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art”. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)



Claims 1 – 3, 5, 17 – 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada (US2002/0011279) 

Regarding claim 1, Sakurada teaches a magnet material [Title]. Sakurada teaches that the magnet material can have a crystal grain size of 0.02 – 50 µm, which overlaps with the claimed range [0028]. Sakurada also teaches that the ThMn12 type phase can be the principle phase at an amount of 50% volume or more when thermal stability is desired [0052], meeting the claimed limitation, and that Th2Ni17 phase is included in an amount of 5% volume or more, which overlaps with the claimed range of 20% volume or less [0028]. 
Sakurada teaches that the soft magnetic material has a composition of; [0027]

Claimed Formula 
Claimed range
Element
Value (Sakurada)
Relationship
Reference
R (rare earth elements)
“1 – x” (where 0.01 ≤ x ≤ 0.8)
(0.2 – 0.99)
Sm
“X” and (Sm – 50% or more) 0.325 – 0.85

Overlaps
[0030, 0034]
Yttrium (Y)
“x” (0.01 ≤ x ≤ 0.8)
Y
0 – 0.425
Overlaps
[0030, 0034]
“a”
4 – 20%
-
“Y” 5 – 20%
Overlaps
[0033]
M (Fe or (Fe and Co)
“b” (73 – 92.5%)
Fe and Co
70% or more
Overlaps
[0035]
T (V, Nb, Ta, Mo, and W)
“c” (3.5 – 7%)
V, Cr, Mo, W, Mn, Ga, Al, Sn, Ta, Nb, Si, and Ni
20% or less
Overlaps
[0036]



It would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
While Sakurada does not explicitly teach a volume% of the α-Fe or α-(Fe,Co) but states that the inclusion of additional elements leads to the suppression of the α-Fe phase to enhance magnetic properties [0032] and that the crystal phase of α-Fe or the like deteriorates the magnetic characteristics of the material [0043]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the magnetic material of Sakurada and prevented the precipitation of the α-Fe phase (i.e. controlling to 0% volume) in order to improve the magnetic properties/characteristics of the material. The routine optimization of a result-effective variable is a prima facie case of obviousness, absent evidence of unexpected result (See MPEP 2144.05 II)

Regarding claim 2, Sakurada teaches the invention as applied above in claim 1. Sakurada teaches that the 50% or more of the rare earth element feature (labeled “R1”) is samarium, meeting the claimed limitation. 

Regarding claim 5, Sakurada teaches the invention as applied above in claim 1. Sakurada teaches that 20% atomic or less of the Fe and Co can be replaced with various elements including (V, Cr, Mo, W, Mn, Ga, Al, Sn, Ta, Nb, Si, and Ni), which meets/overlaps with the claimed limitation. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 17, Sakurada teaches the invention as applied above in claim 1. Sakurada teaches that the ThMn12 phase can be the principle phase at 50% volume or more and that the Th2Ni17 phase is included in an amount of 5% volume or more, which overlaps with the claimed range of 10% volume or less [0028]. 

Regarding claim 18, Sakurada teaches the invention as applied above in claim 1. Sakurada teaches that niobium (Nb) can be present in a range of 20 atomic% or less, which overlaps with the claimed range of “T” [0036]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 22, Sakurada teaches the invention as applied above in claim 1. Sakurada does not teach that Ti must be included, interpreted as 0 atomic%, which falls within the claimed range. 


Regarding claim 3, Sakurada teaches a magnet material [Title]. Sakurada teaches that the magnet material can have a crystal grain size of 0.02 – 50 µm, which overlaps with the claimed range [0028]. Sakurada also teaches that the ThMn12 type phase can be the principle phase at an amount of 50% volume or more when thermal stability is desired [0052], meeting the claimed limitation, and that Th2Ni17 phase is included in an amount of 5% volume or more, which overlaps with the claimed range of 20% volume or less [0028]. 
Sakurada teaches that the soft magnetic material has a composition of; [0027]

Claimed Formula 
Claimed range
Element
Value (Sakurada)
Relationship
Reference
R (rare earth elements)
“1 – x” (where 0.01 ≤ x ≤ 0.8)
(0.2 – 0.99)
Sm
“X” and (Sm – 50% or more) 0.325 – 0.85

Overlaps
[0030, 0034]
Yttrium (Y)
“x” (0.01 ≤ x ≤ 0.8)
Y
0 – 0.425
Overlaps
[0030, 0034]
Zr (Zirconium) or Hf (Hafnium)
0 – 8%
Zr or Hf
“1-x”   0 – 10%
Overlaps
[0017] 
“a”
4 – 20%
-
“Y” 5 – 20%
Overlaps
[0033]
M (Fe or (Fe and Co)
“b” (73 – 92.5%)
Fe and Co
70% or more
Overlaps
[0035]
T (V, Nb, Ta, Mo, and W)
“c” (3.5 – 7%)
V, Cr, Mo, W, Mn, Ga, Al, Sn, Ta, Nb, Si, and Ni
20% or less
Overlaps
[0036]



It would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
While Sakurada does not explicitly teach a volume% of the α-Fe or α-(Fe,Co) but states that the inclusion of additional elements leads to the suppression of the α-Fe phase to enhance magnetic properties [0032] and that the crystal phase of α-Fe or the like deteriorates the magnetic characteristics of the material [0043]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the magnetic material of Sakurada and prevented the precipitation of the α-Fe phase (i.e. controlling to 0% volume) in order to improve the magnetic properties/characteristics of the material. The routine optimization of a result-effective variable is a prima facie case of obviousness, absent evidence of unexpected result (See MPEP 2144.05 II)


Response to Arguments
Applicant's amendments have overcome the previous rejections of; 
claims 1 – 5, 12, 17 – 18 and 20 – 21 under 35 U.S.C. 103 over Nishiuchi (WO2018/123988, using espacenet translation)
claims 1 and 18 under 35 U.S.C. 103 over Tomita (US2021/0043344) in further view of Nishiuchi (WO2018/123988, using espacenet translation) 

Nishiuchi (WO2018/0123988) does not explicitly teach V, Nb, Ta, Mo, and/or W being present in an atomic percent range of 3.5 – 7%. Therefore, the rejection is withdrawn. Additionally, Tomita does not teach that the main phase crystal grain size is 41 µm or more in size. Therefore, the rejection is withdrawn. 
However, upon further consideration, a new rejection is made of; 
Claims 1 – 2, 5, 17 – 18 and 22 under 35 U.S.C. 103 as being unpatentable over Sakuma (US2016/007163) in view of Nishiuchi (WO2018/123988). 
Claims 1 – 3, 5, 17 – 18 and 22 under 35 U.S.C. 103 as being unpatentable over Sakurada (US2002/0011279) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735